DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicants amendment filed on 04/27/2021 has been entered and carefully considered. Claims 1, 9, 12 and 20 are amended. Claims 1-20 are pending.

3.	Applicant’s arguments filed on 04/27/2021 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by over Marinier et al.(US Pub:  20130039284 A1) hereinafter Marinier


As to claim 1    Marinier teaches a resource mapping method, wherein the method comprises: generating, by a network device, control information, wherein the control information is used to indicate at least one type of the following information: (Marinier [0059][0061] Fig. 2, network transmit control channel information using a new, enhanced control channel i.e., enhanced physical downlink control channel E-PDCCH,; an eNB determine that there is enhanced control channel data to be transmitted in a given subframe, at 202, the eNB perform channel coding of one or more E-PDCCH transmissions for one or more WTRUs)
at least one bandwidth region in which at least one frequency domain resource unit is located, wherein the frequency domain resource unit comprise a scheduling unit of a frequency domain resource used when the network device and a terminal device transmit a data channel, wherein an operating bandwidth of the terminal device comprises a plurality of spaced bandwidth regions, and the at least one bandwidth region is one or more of the plurality of bandwidth regions, 
a granularity of the at least one frequency domain resource unit, wherein the granularity of the at least one frequency domain resource unit is a granularity of a resource unit used when the network device and the terminal device transmit a control channel, (Marinier [0070] [0071] Fig. 4, E-PDCCH may be sent from an eNB and received by a WTRU, E-PDCCH occupy resource elements outside the legacy "control region" of the subframe, the E-PDCCH may occupy a set of resource elements defined by a RB Assignment in the frequency domain (which may be in terms/units of REs, subcarriers, frequency, resource blocks (RBs), physical resource blocks (PRBs), virtual resource blocks (VRBs), etc.)
 (Marinier [0121]Fig. 4,  a first PRB may be located in the upper half of the system bandwidth and a second PRB may be located in the lower half of the system bandwidth (e.g., the opposite ends of the system bandwidth)
and sending, by the network device, the control information to the terminal device (Marinier [0059] network transmit control channel information using a new, enhanced control channel i.e., enhanced physical downlink control channel E-PDCCH)
and communicating, by the network device with the terminal device, the data channel in the at least one frequency domain resource unit based on the control information, wherein the at least one frequency domain resource unit comprises the scheduling unit of the frequency domain resource used when the terminal device and the network device transmit the data channel, (Marinier [0071] Fig. 4, the E-PDCCH may occupy a set of resource elements defined by a RB Assignment in the frequency domain (which may be in terms/units of REs, subcarriers, frequency, resource blocks (RBs), physical resource blocks (PRBs), virtual resource blocks (VRBs), etc.), which may be valid for a specified amount of OFDM symbols in the time domain; for example, the frequency division multiplexing (FDM) includes an E-PDCCH region that is present for each of the OFDM symbols in the PDSCH/data, region of the subframe)
and the scheduling unit of the frequency domain resource used (Marinier [0126] frequency-localized mode of operation, the E-PDCCH region may be included in a set of contiguous resources in the frequency domain in order to maximize the benefit of channel-sensitive scheduling; and frequency-distributed mode of operation, the E-PDCCH region may be included in a set of non-contiguous resources in the frequency domain (and/or between time slots) to maximize the benefit of frequency diversity)
 when the terminal device and the network device transmit the data channel is determined based on the granularity of the resource unit used when the network device and the terminal device transmit the control channel (Marinier [0236] Fig. 2, Fig. 3, Fig. 4,  the PDSCH may be determined to exist in the N physical or virtual resource blocks immediately adjacent in frequency and/or in time (higher, lower or both) to the physical or virtual resource blocks used for the associated E-PDCCH, whether the PDSCH exists in these adjacent resource blocks may be indicated in the downlink control information i.e., DCI from the network  to the terminal,  carried by the associated E-PDCCH, associated PDCCH, and/or the supporting PDCCH for the associated E-PDCCH,  PDSCH exists in these adjacent resource blocks may be indicated by higher layer signaling)

As to claim 2   Marinier teaches wherein the method further comprises: determining, by the network device, a first resource mapping mode set, wherein the first resource mapping mode set comprises at least one resource mapping mode, 
and the at least one resource mapping mode comprises the granularity of the at least one frequency domain resource unit and a frequency domain location of the at least one frequency domain resource unit in the bandwidth region, (Marinier [0112] [0121] Fig. 2, Fig. 3, Fig. 4, the resource element (RE) mapping operation the transmitter/eNB may map each E-PDCCH symbol y(p)(i) for each antenna port p to a specific RE of the OFDM time/frequency grid for a given subframe and a given component carrier, a complete set of REs over which the E-PDCCH symbols may potentially be mapped in a subframe, which may be for one or more E-PDCCH transmissions, may be referred to as an E-PDCCH region; a first PRB may be located in the upper half of the system bandwidth and a second PRB may be located in the lower half of the system bandwidth (e.g., the opposite ends of the system bandwidth)
wherein the control information comprises one or more of a first information field or a second information field, wherein the first information field is used to indicate the at least one bandwidth region in which the at least one frequency domain resource unit is located, and the second information field is used to indicate the resource mapping mode (Marinier [0121] Fig. 4, the RB and/or PRB pairs allocated for E-PDCCH transmission may be distributed in the frequency domain; a first PRB may be located in the upper half of the system bandwidth and a second PRB may be located in the lower half of the system bandwidth (e.g., the opposite ends of the system bandwidth); a bitmap may be used to indicate the first PRB, and the WTRU may derive a bitmap associated with the second PRB using a fixed offset)
As to claim 3.    Marinier teaches wherein: each resource mapping mode in the at least one first resource mapping mode corresponds to an identifier, (Marinier [0134] a one-dimensional or two-dimensional indexing scheme may be utilized for defining the position of an E-REG within a E-PDCCH region and/or a subframe;  and  an E-REG may be identified with two indices (k,l) representing the frequency-domain (k) and time-domain (l) location in the resource grid and/or E-PDCCH region)
and that the second information field is used to indicate the resource mapping mode comprises: the second information field comprises an identifier corresponding to  (Marinier [0144] the symbols of a first subset of E-CCEs (e.g., indexed from 1 to K) may be grouped and mapped using a consecutive E-REG mapping techniques, while the symbols of a second group or subset of E-CCEs (e.g., indexed from K+1 to MCCE where MCCE is total number of CCEs) may be grouped and mapped using a non-consecutive E-REG mapping techniques) 

As to claim 4 Marinier teaches wherein after the determining, by the network device, a first resource mapping mode set, the method further comprises (Marinier [0115][0119] types of E-PDCCH regions may be defined according to whether the corresponding resource allocation in the frequency domain is localized(e.g., frequency-selective) or distributed (e.g., frequency-distributed or frequency-diversity)
sending, by the network device, indication information to the terminal device, wherein the indication information is used to indicate the first resource mapping mode set from a plurality of candidate resource mapping mode sets. (Marinier [0115][0120] a resource block allocation may be defined in terms of a type of resource allocation (e.g., localized or distributed);  the type of resource allocation, a resource block allocation may be defined by a set of bits indicating a set of physical or virtual resource blocks; using a bitmap to define the E-PDCCH region may allow for fully flexible resource allocation for the E-PDCCH, a bitmap may indicate RB(s) or RB-pair(s) (and/or PRB/PRB pairs and/or VRB/VRB pairs) used for E-PDCCH transmission)

to claim 5 Marinier teaches, wherein the plurality of candidate resource mapping mode sets comprise the first resource mapping mode set and a second resource (Marinier [0115][0119] types of E-PDCCH regions may be defined according to whether the corresponding resource allocation in the frequency domain is localized(e.g., frequency-selective) or distributed (e.g., frequency-distributed or frequency-diversity)
and resource mapping modes in the first resource mapping mode set are not all the same as resource mapping modes in the second resource mapping mode set. (Marinier [0126] frequency-localized mode of operation, the E-PDCCH region may be included in a set of contiguous resources in the frequency domain in order to maximize the benefit of channel-sensitive scheduling and in frequency-distributed mode of operation, the E-PDCCH region may be included in a set of non-contiguous resources in the frequency domain (and/or between time slots) to maximize the benefit of frequency diversity)
As to claim 6 Marinier teaches wherein the indication information is carried in higher layer signaling. (Marinier [0122][0126]  the bitmap indicating  E-PDCCH may be indicated to a WTRU via the legacy PDCCH, a supporting PDCCH, RRC signaling, and/or broadcasting channel)

As to claim 7. Marinier teaches  wherein the control information further comprises a third information field, and the indication information is carried in the third information field.(Marinier [0196] an example E-PDCCH parameter may be the identity of the subset of resource elements of the E-PDCCH candidate. A WTRU may determine other transmission characteristics associated by the E-PDCCH candidate based on the identity/location of these resource elements, since the subset of resource elements including an E-PDCCH candidate may be defined and/or characterized by a number of parameters or qualities (e.g., aggregation level, number of E-CCEs, whether the E-CCEs are consecutive or distributed etc.), these qualities may also be considered E-PDCCH parameters)

As to claim 9   Marinier teaches wherein the scheduling unit of the frequency domain resource used (Marinier [0126] frequency-localized mode of operation, the E-PDCCH region may be included in a set of contiguous resources in the frequency domain in order to maximize the benefit of channel-sensitive scheduling; and frequency-distributed mode of operation, the E-PDCCH region may be included in a set of non-contiguous resources in the frequency domain (and/or between time slots) to maximize the benefit of frequency diversity)
when the terminal device and the network device transmit the data channel is in a control region of a transmission resource, (Marinier [0060] [0071] Fig. 2, Fig. 4, an eNB may transmit one or more E-PDCCHs to one or more WTRUs, in a subset a subframes,  the E-PDCCH may be included in the PDSCH region of a subframe, for example, the E-PDCCH may occupy a set of resource elements defined by a RB Assignment in the frequency domain)
wherein the transmission resource is divided into the control region and a data region in time domain, and the control region and the data region comprise distinct time domain symbols  (Marinier [0069] [0071] Fig. 4, transmission resources/Fig. 4, e-pdcch region and pdsch/data region; the E-PDCCH region may span the time  between NStart and NEnd in the time domain, similarly  PDSCH region span in time between NStart and NEnd in the time domain/Fig. 4)
As to claim 10 Marinier teaches wherein the method further comprises: configuring, by the network device, a size of the at least one bandwidth region for the terminal device by using the higher layer signaling; or obtaining, by the network device, a predefined size of the at least one bandwidth region. (Marinier [0122] table 2, number of resource blocks include in a resource block group may vary and may depend on the system bandwidth, a bitmap may be used to indicate which RBG(s) are used for E-PDCCH,  number of bits for bitmap may be (NRB(DL)/P) bits, where P may be the size of a RBG;  bitmap indicating E-PDCCH may be indicated to a WTRU via the legacy PDCCH, a supporting PDCCH, RRC signaling/higher layer)

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  8   is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier  and further in view of Papasakellariou et al. (US Pub: 20160226649) hereinafter Papas 

As to claim 8 Marinier teaches wherein the first information field comprises a bitmap, and the bitmap is used to indicate the at least one bandwidth region in which the at least one frequency domain resource unit is located; and each bit in the bitmap corresponds to one bandwidth region (Marinier [0121] the RB and/or PRB pairs allocated for E-PDCCH transmission may be distributed in the frequency domain. For example, a first PRB may be located in the upper half of the system bandwidth and a second PRB may be located in the lower half of the system bandwidth (e.g., the opposite ends of the system bandwidth), a bitmap may be used to indicate the first PRB, and the WTRU may derive a bitmap associated with the second PRB using a fixed offset)

Papas teaches wherein the first information field comprises a bitmap, and the bitmap is used to indicate the at least one bandwidth region in which the at least one frequency domain resource unit is located (Papas [0135] a LC-UE-specific higher-layer signaling in a form of an RRC (ASN.1) parameter is introduced and is referred to as SetS-SubBands, the parameter SetS-SubBands can include, for example, a bitmap of size NSBCSI bits where a location of one-valued bits indicates sub-band indices associated with a set of allocated sub-bands, such as sub-bands for M-PDCCH transmission)
And each bit in the bitmap corresponds to one bandwidth region (Papas [0135] a location of one-valued bits indicates sub-band indices associated with a set of allocated sub-bands)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Papas with the teaching of Marinier because Papas teaches that indicating one-valued bits to indicate sub-band indices associated with a set of allocated sub-bands would allow the LC UE to measures set S sub-bands corresponding to sub-bands configured for M-PDCCH transmissions thereby reducing a granularity of a wideband CQI or a sub-band CQI (Papas [0132] [0135])

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier and further in view of Fukui et al. (US Pub: 20100167772) hereinafter Fukui 

As to claim 11. Marinier teaches wherein the first resource mapping mode set is a specific resource mapping mode configured by the network device for the terminal device, (Marinier [0112][0115] Fig. 2, Fig. 3, the resource element (RE) mapping operation the transmitter/eNB may map each E-PDCCH symbol y (p)(i) for each antenna port p to a specific RE of the OFDM time/frequency grid for a given subframe and a given component carrier, a set of REs over which the E-PDCCH symbols may potentially be mapped in a subframe, which may be for one or more E-PDCCH transmissions, may be referred to as an E-PDCCH region; the E-PDCCH region may be defined in the frequency domain based on a set of resource blocks used to transport the E-PDCCH, resource block allocation may be defined in terms of a type of resource allocation (e.g., localized or distributed).
Marinier does not teach and a quantity of bits in the second information field is determined based on a quantity of first resource mapping modes in the first resource mapping mode set.
Fukui teaches and a quantity of bits in the second information field is determined based on a quantity of first resource mapping modes in the first resource mapping mode set. (Fukui [0090] Fig. 12, Fig. 13, terminal can easily specify resource blocks allocated to itself, specifically, first by expanding the bit map with the number of aggregation (when the number of aggregation is 2, "010" is expanded to "001100"), all resource blocks allocated for Localized transmission are determined/first mode, among resource blocks corresponding to bits where "1" is set, bits corresponding to resource blocks overlapping resource blocks for Distributed transmission/second mode, recognizable from N_DPRB are set at "0")
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Fukui with the teaching of Marinier because Fukui teaches that determining number of resource block allocated to terminal when Localized transmission and Distributed transmission are mixed in the same sub-frame, a receiving process by the terminal would be simplified with this series of processes. (Fukui [0090])

Claims 12-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier and further in view of Nory et al. (US Pub: 20120236735) hereinafter Nory

As to claim 12.   Marinier teaches a resource mapping method, wherein the method comprises: receiving, by a terminal device, control information sent by a network device, wherein the control information is used to indicate at least one type of the following information (Marinier [0071] Fig. 1A, Fig. 4, the E-PDCCH occupy a specified E-PDCCH Bandwidth (BW) assignment in the frequency domain)
determining, by the terminal device, the at least one frequency domain resource unit based on the control information, (Marinier [0121] RB and/or PRB pairs allocated for E-PDCCH transmission may be distributed in the frequency domain, a first PRB may be located in the upper half of the system bandwidth and a second PRB may be located in the lower half of the system bandwidth (e.g., the opposite ends of the system bandwidth), the wtru  may determine the location of the second PRB within a PRB pair implicitly from the indicated location of the first PRB)
wherein determining the at least one frequency domain resource unit based on the control information comprises (Marinier [0121] RB and/or PRB pairs allocated for E-PDCCH transmission may be distributed in the frequency domain, the wtru  may determine the location of the second PRB within a PRB pair implicitly from the indicated location of the first PRB)
 	determining the scheduling unit of the frequency domain resource used when the terminal device and the network device transmit the data channel based on the granularity of the resource unit used when the network device and the terminal device transmit the control channel; (Marinier [0071] Fig. 4, the E-PDCCH may occupy a set of resource elements defined by a RB Assignment in the frequency domain (which may be in terms/units of REs, subcarriers, frequency, resource blocks (RBs), physical resource blocks (PRBs), virtual resource blocks (VRBs), etc.), which may be valid for a specified amount of OFDM symbols in the time domain; for example, the frequency division multiplexing (FDM) includes an E-PDCCH region that is present for each of the OFDM symbols in the PDSCH/data, region of the subframe)
 and at least one bandwidth region in which at least one frequency domain resource unit is located, wherein the at least one frequency domain resource unit is a scheduling unit of a frequency domain resource used when the terminal device and the network device transmit a data channel, wherein an operating bandwidth of the terminal device comprises a plurality of spaced bandwidth regions, and the at least one bandwidth region is one or more of the plurality of bandwidth regions,
at least one frequency domain resource unit being a granularity of a resource unit used when the network device and the terminal device transmit a control channel, 
and a location of the at least one frequency domain resource unit in the bandwidth region; 
Marinier does not teach and transmitting, by the terminal device, the data channel on the at least one frequency domain resource unit based on the control information
Nory teaches and transmitting, by the terminal device, the data channel on the at least one frequency domain resource unit based on the control information (Nory 0027] a UE can be allocated or assigned to transmit multiple types of RBs based on the physical channel associated with those RBs, the type of RBs on which the UE transmits PUSCH information is called PUSCH RBs/RBs for user data, PUSCH RBs are primarily allocated by the eNB for the transmission of user data from UE)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nory with the teaching of Marinier because Nory teaches that transmitting PUSCH information to eNB i.e., frequency specific PCMAX and PH information at the eNB would enable the eNB scheduler to more efficiently allocate RBs within a carrier/serving cell to the UE. (Nory [0021])

As to claim 13  the combination of Marinier and Nory specifically Marinier teaches   wherein the method further comprises: determining, by the terminal device, a first Marinier [0099] the wtru obtain one or more than one symbol for each RE on each port, as described as layer mapping/de-mapping processing sections, the mapping rule may also be determined from higher layer signaling, dynamically from a supporting PDCCH, and/or dynamically/semi-dynamically determined  based on observed or signaled E-PDCCH parameters)
wherein the first resource mapping mode set comprises at least one resource mapping mode, (Marinier [0115][0119] types of E-PDCCH regions may be defined according to whether the corresponding resource allocation in the frequency domain is localized(e.g., frequency-selective) or distributed (e.g., frequency-distributed or frequency-diversity – i.e., resource mapping mode set  is frequency-distributed or frequency-diversity)
 and the resource mapping mode comprises the granularity of the at least one frequency domain resource unit and a frequency domain location of the at least one frequency domain resource unit in the bandwidth region (Marinier [0112] [0121] Fig. 2, Fig. 3, Fig. 4, the resource element (RE) mapping operation the transmitter/eNB may map each E-PDCCH symbol y(p)(i) for each antenna port p to a specific RE of the OFDM time/frequency grid for a given subframe and a given component carrier, a complete set of REs over which the E-PDCCH symbols may potentially be mapped in a subframe, which may be for one or more E-PDCCH transmissions, may be referred to as an E-PDCCH region; a first PRB may be located in the upper half of the system bandwidth and a second PRB may be located in the lower half of the system bandwidth (e.g., the opposite ends of the system bandwidth)
wherein the control information comprises a first information field and a second information field wherein the first information field is used to indicate the at least one (Marinier [0121] Fig. 4, the RB and/or PRB pairs allocated for E-PDCCH transmission may be distributed in the frequency domain; a first PRB may be located in the upper half of the system bandwidth and a second PRB may be located in the lower half of the system bandwidth (e.g., the opposite ends of the system bandwidth); a bitmap may be used to indicate the first PRB, and the WTRU may derive a bitmap associated with the second PRB using a fixed offset)

As to claim 14 the combination of Marinier and Nory specifically Mariner teaches    wherein each resource mapping mode in the at least one first resource mapping mode corresponds to an identifier (Marinier [0134] a one-dimensional or two-dimensional indexing scheme may be utilized for defining the position of an E-REG within a E-PDCCH region and/or a subframe;  and  an E-REG may be identified with two indices (k,l) representing the frequency-domain (k) and time-domain (l) location in the resource grid and/or E-PDCCH region)
 and that the second information field is used to indicate the resource mapping mode comprises: the second information field comprises an identifier corresponding to the resource mapping mode. (Marinier [0144] the symbols of a first subset of E-CCEs (e.g., indexed from 1 to K) may be grouped and mapped using a consecutive E-REG mapping techniques, while the symbols of a second group or subset of E-CCEs (e.g., indexed from K+1 to MCCE where MCCE is total number of CCEs) may be grouped and mapped using a non-consecutive E-REG mapping techniques) 
As to claim 15 the combination of Marinier and Nory specifically Marinier teaches    wherein before the determining, by the terminal device, a first resource mapping mode set, the method further comprises: (Marinier [0143]  both consecutive subgroup mapping and non-consecutive subgroup mapping may be utilized,  each symbol of the subgroup w.sup.(p)(i) may be mapped onto each RE of E-REG index i+k; and wtru  may determine the mapping  method implicitly based on an E-PDCCH mode of operation,  E-PDCCH mode  of operation may be provided by higher layers or dynamically (e.g., from a supporting PDCCH)). 
receiving, by the terminal device, indication information sent by the network device, wherein the indication information is used to indicate the first resource mapping mode set from a plurality of candidate resource mapping mode sets (Marinier [0115][0120] a resource block allocation may be defined in terms of a type of resource allocation (e.g., localized or distributed);  the type of resource allocation, a resource block allocation may be defined by a set of bits indicating a set of physical or virtual resource blocks; using a bitmap to define the E-PDCCH region may allow for fully flexible resource allocation for the E-PDCCH, a bitmap may indicate RB(s) or RB-pair(s) (and/or PRB/PRB pairs and/or VRB/VRB pairs) used for E-PDCCH transmission)
As to claim 16 the combination of Mariner and Nory specifically Marinier teaches    wherein the plurality of candidate resource mapping mode sets comprise the first resource mapping mode set and a second resource mapping mode set, (Marinier [0115][0119] types of E-PDCCH regions may be defined according to whether the corresponding resource allocation in the frequency domain is localized(e.g., frequency-selective) or distributed (e.g., frequency-distributed or frequency-diversity)
(Marinier [0126] frequency-localized mode of operation, the E-PDCCH region may be included in a set of contiguous resources in the frequency domain in order to maximize the benefit of channel-sensitive scheduling and in frequency-distributed mode of operation, the E-PDCCH region may be included in a set of non-contiguous resources in the frequency domain (and/or between time slots) to maximize the benefit of frequency diversity)
As to claim 17 the combination of Marinier and Nory specifically Marinier teaches    , wherein the indication information is carried in higher layer signaling  (Marinier [0122][0126]  the bitmap indicating  E-PDCCH may be indicated to a WTRU via the legacy PDCCH, a supporting PDCCH, RRC signaling, and/or broadcasting channel)

As to claim 18 the combination of Marinier and Nory specifically Marinier teaches    , wherein the control information further comprises a third information field, and the indication information is carried in the third information field . (Marinier [0196] an example E-PDCCH parameter may be the identity of the subset of resource elements of the E-PDCCH candidate. A WTRU may determine other transmission characteristics associated by the E-PDCCH candidate based on the identity/location of these resource elements, since the subset of resource elements including an E-PDCCH candidate may be defined and/or characterized by a number of parameters or qualities (e.g., aggregation level, number of E-CCEs, whether the E-CCEs are consecutive or distributed etc.), these qualities may also be considered E-PDCCH parameters)
As to claim 20 Marinier teaches wherein the scheduling unit of the frequency domain resource used  (Marinier [0126] frequency-localized mode of operation, the E-PDCCH region may be included in a set of contiguous resources in the frequency domain in order to maximize the benefit of channel-sensitive scheduling; and frequency-distributed mode of operation, the E-PDCCH region may be included in a set of non-contiguous resources in the frequency domain (and/or between time slots) to maximize the benefit of frequency diversity)
when the terminal device and the network device transmit the data channel is in a control region of a transmission resource, (Marinier [0060] [0071] Fig. 2, Fig. 4, an eNB may transmit one or more E-PDCCHs to one or more WTRUs, in a subset a subframes,  the E-PDCCH may be included in the PDSCH region of a subframe, for example, the E-PDCCH may occupy a set of resource elements defined by a RB Assignment in the frequency domain)
wherein the transmission resource is divided into the control region and a data region in time domain, and the control region and the data region comprise distinct time domain symbols (Marinier [0069] [0071] Fig. 4, transmission resources/Fig. 4, e-pdcch region and pdsch/data region; the E-PDCCH region may span the time between NStart and NEnd in the time domain, similarly PDSCH region span in time between NStart and NEnd in the time domain/Fig. 4)

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier, Nory and Papas 

As to claim 19 the combination of Marinier and Nory does not teach wherein the first information field comprises a bitmap, and the bitmap is used to indicate the at least one bandwidth region in which the at least one frequency domain resource unit is located; and each bit in the bitmap corresponds to one bandwidth region.
Papas teaches wherein the first information field comprises a bitmap, and the bitmap is used to indicate the at least one bandwidth region in which the at least one frequency domain resource unit is located (Papas [0135] a LC-UE-specific higher-layer signaling in a form of an RRC (ASN.1) parameter is introduced and is referred to as SetS-SubBands, the parameter SetS-SubBands can include, for example, a bitmap of size NSBCSI bits where a location of one-valued bits indicates sub-band indices associated with a set of allocated sub-bands, such as sub-bands for M-PDCCH transmission)
and each bit in the bitmap corresponds to one bandwidth region  (Papas [0135] a location of one-valued bits indicates sub-band indices associated with a set of allocated sub-bands)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Papas with the teaching of Marinier and Nory because Papas teaches that indicating one-valued bits to indicate sub-band indices associated with a set of allocated sub-bands would allow the LC UE to measures set S sub-bands corresponding to sub-bands configured for M-PDCCH transmissions thereby reducing a granularity of a wideband CQI or a sub-band CQI (Papas [0132] [0135])

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ATIQUE AHMED/Primary Examiner, Art Unit 2413